Case 1:20-cv-00969-RJJ-RSK ECF No. 42, PageID.20 Filed 12/16/20 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


JILMAR RAMOS−GOMEZ,

          Plaintiff,                         Case No. 1:20−cv−969

    v.                                       Hon. Robert J. Jonker

REBECCA ADDUCCI, et al.,

          Defendants.
                                       /



                            NOTICE OF HEARING


TAKE NOTICE that a hearing has been rescheduled as set forth below:

Type of hearing(s):     Scheduling Conference
                        February 22, 2021 03:00 PM
Date/Time:              (previously set for 1/14/21)
Chief Judge:            Robert J. Jonker
Place/Location:         699 Federal Building, Grand Rapids, MI


                                           ROBERT J. JONKER
                                           Chief United States District Judge

Dated: December 16, 2020            By:     /s/ Susan Driscoll Bourque
                                           Case Manager
